Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 1 of 10. PageID #: 16




                  Exhibit B
           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 2 of 10. PageID #: 17




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113



                                              Court of Common Pleas


                                             New Case Electronically Filed:
                                               September 5, 2018 11:16

                                         By: CHRISTOPHER M. SAMS 0093713

                                                Confirmation Nbr. 1485293


   JEROME DOZIER                                                            CV 18 903239

           vs.
                                                                  Jude:     PAMELA A. BARKER
   ARAMARK




                                                     Pages Filed: 1




Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
         Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 3 of 10. PageID #: 18



                                IN THE COURT OF COMMON PLEAS
     State ofOhio

     C OUnly of-C'                   SS

                                                                              Cast No.



                                   Phituifl.                                  AFFIDAVIT OF INDIGENCE

                     VS

                                  . Defendant

          e•CCNOte, 1);A€ 1, of
     _3---.                        . being first duly :oAom. says that 1,Ne.
     is the ____ fk,e,ra'AR-                 in the above captioned matter and has not sufficient thuds to pay the
     sccurity for costs in this action pursuant to Local Rules and submits the fbllowing inlbrmation in support of
     said allegation ofproperty :


     PLACE OF EMPLOYMENT                  tfrIA _ 4.16 fte_b_C CVS11-1441                                               —

     LENGTH OF TIME EMPLOYED From                   M9      3 4 -Z 0 L5      To      rCeSeAttl         __

     GROSS WEEKLY INCOME S          g 1"16

     -10TAL GROSS INCOME FROM ALL SOURCES IN LAST TWENTY-SIX (26) WEEKS S                         -sac)
     TOTAL ASSETS:

     CASH ON HAND OR ON DEPOSIT $

     REAL ESTATE _        II6      MARKET VALUE $ 1l ta•                     MORTGAGES S          W ja.

     VALUE OF AUTOMOBILE S             114/

       hereby represent that the information set Barth above concerning my financial condition is true and complete
     to the best ofnly knowledge and belief




     SWORN TO AND SI TISCRIBED IN MY PRESENCE this                          dad of




                                                                                             Notary Public •



                                                                                                            KAREN -CORNELISON
                                                                                                          NOTARYjUBLIC, STATE OF 0 ti470
                                                                                                       --- Recorded in Cuyahoga County     —
                                                                                                         My.Comrn. Expires Nov, 23, 2019
Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 4 of 10. PageID #: 19




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113



                                              Court of Common Pleas


                                             New Case Electronically Filed:
                                               September 5, 2018 11:16

                                         By: CHRISTOPHER M. SAMS 0093713

                                                Confirmation Nbr. 1485293


   JEROME DOZIER                                                            CV 18 903239

           vs.
                                                                  Jude:     PAMELA A. BARKER
   ARAMARK




                                                     Pages Filed: 4




Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 5 of 10. PageID #: 20



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

     JEROME DOZIER                                         Civil Action No.
     11500 Huffman Road, #232
     Parma, OH 44130                                       Judge

                   Plaintiff,

            v.

     ARAMARK                                               COMPLAINT FOR DISABILITY
     18101 Lorain Ave.                                     DISCRIMINATION
     Cleveland, OH 44111

                   Defendant.                              JURY DEMAND ENDORSED HEREON

            Plaintiff Jerome Dozier ("Plaintiff') alleges as follows for his Complaint against Defendant

     Aramark ("Defendant"):

              1.       Plaintiff worked for Defendant in Cuyahoga County, Ohio.

              2.       Defendant conducts business in Cuyahoga County, Ohio.

              3.       This Court has subject matter and personal jurisdiction over the claims raised in

     this Complaint.

              4.      Venue is proper in Cuyahoga County, Ohio.

              5.       Plaintiff has suffered damages in excess of $50,000.

              6.       Plaintiff has hired the undersigned counsel and has agreed to pay them reasonable

     attorney's fees and costs if they are successful on one or more of the claims set forth herein.

              7.       Plaintiff worked for Defendant as a Production Cook.

              8.       Plaintiff worked for Defendant from on or about October 16, 2016 until Defendant

     terminated his employment on or about February 20, 2018.

              9.       Plaintiff suffers from physical impairments that substantially limit one or more of

     his major life activities.


Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 6 of 10. PageID #: 21



              10.      Defendant was aware of Plaintiff's disabilities.

              11.      Plaintiff has a record of physical impairments.

              12.      Defendant regarded Plaintiff as having physical impairments.

              13.      Plaintiff was qualified for his job as a Production Cook.

              14.      Plaintiff suffers from arthritis in his back, kidney problems, high blood pressure

     related to the kidney problems, and he also suffered from a heart attack and a stroke.

              15.      Due to Plaintiff's disabilities, Plaintiff is forced to use a cane and occasionally

     forced to sit down.

              16.      Plaintiff could perform the essential functions of his job as a Production Cook with

     a reasonable accommodation of him missing work for a short period of time due to his disability.

              17.      On or about February 19, 2018, Plaintiff requested a short leave of absence due to

     his disability.

              18.      Plaintiff made this request after he suffered from a stroke.

              19.      Defendant did not grant Plaintiff the reasonable leave of absence that he requested.

              20.      Instead, on or about February 20, 2018, just one day after Plaintiff requested leave,

     Defendant terminated Plaintiff's employment.

              21.      Defendant claimed that it was terminating Plaintiff due to the number of absences

     that he had. However, this reason is a mere pretext.

              22.      Defendant actually terminated Plaintiff because of his disability.

                                                 COUNT I
                                        DISABILITY DISCRIMINATION

              23.      Plaintiff re-alleges each allegation set forth in paragraphs 1-22 above.




Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
                                                             2
           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 7 of 10. PageID #: 22



              24.      In violation of Ohio Revised Code Sections 4412.02 and 4112.99, Defendant

     discriminated against Plaintiff because of his disability, because of his record of being disabled, or

     because of perceived disabilities.

              25.      Plaintiff was qualified for his job.

              26.      Plaintiff could perform the essential functions of his job with a reasonable

     accommodation.

              27.      Plaintiff suffered an adverse employment action when Defendant refused to

     reasonably accommodate his disability and terminated his employment.

              28.      Plaintiff has been damaged by Defendant's disability discrimination.

              29.      Defendant's conduct is the cause of Plaintiff's damages.

              30.      Defendant acted with actual malice, entitling Plaintiff to punitive damages and his

     attorney's fees and costs.

                                            COUNT II
                             FAILURE TO PROVIDE REQUESTED RECORDS

              31.      Plaintiff re-alleges each allegation set forth in paragraphs 1-30 above.

              32.      On March 27, 2018, a person acting on behalf of Plaintiff sent a request to

     Defendant for documents and records required to be kept and produced pursuant to Ohio Revised

     Code Section 4111.14(F)-(G) together with a notarized release.

              33.      Defendant received the request for documents and records regarding Plaintiff that

     are required to be kept and produced pursuant to Ohio Revised Code Section 4111.14(F)-(G)

              34.      Defendant did not produce any documents or records in response to the request.

              35.      Plaintiff may bring this action pursuant to Ohio Revised Code Section 4111.14(K).

              36.      Defendant is liable for the costs and reasonable attorney's fees of Plaintiff pursuant

     to Section 34(a) of Article II of the Ohio Constitution.


Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
                                                             3
           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 8 of 10. PageID #: 23



              WHEREFORE, Plaintiff demands judgment against Defendants for his lost wages,

     reinstatement or front pay, lost fringe benefits, statutory damages, emotional distress, and any other

     compensatory damages, punitive damages, prejudgment interest at the statutory rate, interest on

     unpaid wages pursuant to Ohio Revised Code 4113.15, post-judgment interest, attorney's fees and

     costs, and all other relief to which he is entitled.

                  JURY TRIAL DEMANDED.



                                                                  Respectfully submitted,

                                                                  /s/ Christopher M. Sams
                                                                  Stephan I. Voudris, Esq.
                                                                  Supreme Court No. 0055795
                                                                  Christopher M. Sams, Esq.
                                                                  Supreme Court No. 0093713
                                                                  Voudris Law LLC
                                                                  8401 Chagrin Road, Suite 8
                                                                  Chagrin Falls, OH 44023
                                                                  svoudris@voudrislaw.com
                                                                  csams@voudrislaw.com
                                                                  440-543-0670
                                                                  440-543-0721 (fax)
                                                                  Counselfor Plaintiff




Electronically Filed 09/05/2018 11:16 / / CV 18 903239 / Confirmation Nbr. 1485293 / CLAHJ
                                                             4
SUMMONS IN A CIVIL ACTION                   COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                      CLEVELAND, OHIO 44113
           CASE NO.
                           Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18
                                              SUMMONS NO.
                                                                              9 of 10. PageID #: 24
          CV18903239               D1 F X                  36376717                                       Rule 4 (B) Ohio

                                                                                                         Rules of Civil
                                                                                                         Procedure
                           JEROME DOZIER                        PLAINTIFF
                                VS
                                                                                                      SUMMONS
                              ARAMARK                            DEFENDANT




     ARAMARK                                                                     You have been named defendant in a sums
     18101 LORAIN AVE.                                                         complaint (copy attached hereto) filed in Cuyahoga
     CLEVELAND OH 44111                                                        County Court of Common Pleas, Cuyahoga County
                                                                               Justice Center, Cleveland, Ohio 44113, by the
                                                                               plaintiff named herein.

                                                                                 You are hereby summoned and required to answer
                                                                               the complaint within 28 days after service of this
                Said answer is required to be served on:                       summons upon you, exclusive of the day of service.

                                                                                Said answer is required to be served on Plaintiff's
     Plantiff's Attorney                                                       Attorney (Address denoted by arrow at left.)

     CHRISTOPHER M. SAMS                                                        Your answer must also be filed with the court
     8401 CHAGRIN RD #8                                                        within 3 days after service of said answer on
                                                                               plaintiff's attorney.
     CHAGRIN FALLS, OH 44023-0000
                                                                                 If you fail to do so, judgment by default will be
                                                                               rendered against you for the relief demanded in the
                                                                               complaint.

              Case has been assigned to Judge:

     PAMELA A BARKER
     Do not contact judge. Judge's name is given for
     attorney's reference only.

                                                                           NAILAH K. BYRD
                                                                                              Pleas


          DATE SENT
      Sep 6, 2018                                BY
                                                                  Deputy

        COMPLAINT FILED           0 9/ 0 5/ 2 018


                                                                              1111111
                                                                                  11111
                                                                                    11111
                                                                                      11111
                                                                                        11111
                                                                                          11111
                                                                                            11111
                                                                                               IIIII1111
                                                                                                      1111
        Case: 1:18-cv-02345-DAP Doc #: 1-3 Filed: 10/09/18 10 of 10. PageID #: 25




September 12,2018

Dear Customer:

The following is the proof-of-delivery for tracking number 782650885571.


Delivery Information:
Status:                     Delivered                    Delivered to:            Shipping/Receiving
Signed for by:              P.PATRICK                    Delivery location:       18101 LORAIN AVE
                                                                                  CLEVELAND, OH 44111
Service type:               FedEx Express Saver          Delivery date:           Sep 11, 2018 08:21
Special Handling:           Deliver Weekday

                            Direct Signature Required




Shipping Information:
Tracking number:            782650885571                 Ship date:               Sep 6, 2018
                                                         Weight:                  0.5 lbs/0.2 kg



Recipient:                                               Shipper:
ARAMARK                                                  CCoC
18101 LORAIN AVE.                                        1200 Ontario
CLEVELAND, OH 44111 US                                   Cleveland, OH 44113 US

Reference                                                CV18903239
Invoice number                                           36376717


Thank you for choosing FedEx,




  CV18903239 / 36376717/ ARAMARK / 2018-9-12 05:23
